ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
3 Diar, LLC                                )      ASBCA No. 61362
                                           )
Under Contract No. SIL 10-246              )

APPEARANCE FOR THE APPELLANT:                     Mr. Robyn D. Cherry
                                                   Director

APPEARANCES FOR THE GOVERNMENT:                   Raymond M. Saunders, Esq.
                                                   Army Chief Trial Attorney
                                                  MAJ Bruce H. Robinson, JA
                                                   Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 3 April 2018




                                                 dministrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61362, Appeal of 3 Diar, LLC, rendered
in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals